PARDEE, Circuit Judge
(dissenting). It seems to me that the District Court was without, jurisdiction. Diverse citizenship is not sufficiently alleged in the bill, nor otherwise shown in the record (Grace v. American Central Ins. Co., 109 U. S. 278, 3 Sup. Ct. 207, 27 L. Ed. 932; Wrisley v. Rouse Soap Co., 90 Fed. 5, 32 C. C. A. 496), and the bill does not allege, nor is it shown by evidence in the record, that the defendants are infringing complainant’s trade-mark in interstate, foreign, or Indian commerce. Ryder v. Holt, 128 U. S. 52S, 9 Sup. Ct. 145, 32 L. Ed. 529; Warner v. Searle & Hereth Co., 191 U. S. 195, 24 Sup. Ct. 79, 48 L. Ed. 145.
As the record stands, the decree below is one dismissing the bill on the merits. In my judgment, on the merits the complainant below and appellant here is entitled to relief, and the decree below., dismissing the bill, should be so qualified as to permit complainant to bring another suit.